 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NERSES TASHCHYAN,                                  No. 1:18-cv-01242-DAD-JLT (HC)
12                      Petitioner,
13          v.                                          ORDER CONSTRUING PETITIONER’S
                                                        MOTION TO SET ASIDE JUDGMENT AS A
14   J. LIZARRAGA,                                      MOTION FOR RECONSIDERATION AND
                                                        DENYING PETITIONER’S MOTION
15                      Respondent.
                                                        (Doc. No. 23)
16

17          This matter is before the court on petitioner’s motion to set aside judgment, which the

18   court will construe as a motion for reconsideration of the court’s November 7, 2019 order

19   denying his petition for writ of habeas corpus. (Doc. No. 23.) For the reasons discussed below,

20   petitioner’s motion will be denied.

21                                             BACKGROUND

22          Petitioner Nerses Tashchyan is a state prisoner proceeding pro se and in forma pauperis

23   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) The matter

24   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

25   Rule 302.

26          On June 20, 2019, the assigned magistrate judge issued findings and recommendations

27   recommending that the petition be denied with prejudice due to petitioner’s failure to exhaust his

28   claims by first presenting them to the state’s highest court and due to petitioner’s failure to state a
                                                        1
 1   cognizable claim for federal habeas relief. (Doc. No. 20.) On November 7, 2019, the

 2   undersigned adopted those findings and recommendations in full, dismissed the petition for writ

 3   of habeas corpus with prejudice, and directed the Clerk of the Court to close this case. (Doc. No.

 4   21.) Judgment was entered in accordance with that order. (Doc. No. 22.)

 5          On December 6, 2019, petitioner filed a motion to set aside judgment, citing Rule 60 of

 6   the Federal Rules of Civil Procedure, in which petitioner appears to be requesting reconsideration

 7   of the court’s order dismissing his petition. (Doc. No. 23.) Accordingly, the court will construe

 8   petitioner’s motion as a motion for reconsideration.

 9                                          LEGAL STANDARD

10          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

11   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

12   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

13   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

14   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

15   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

16   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

17          Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

18   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

19   Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation omitted); see also Harvest v. Castro, 531

20   F.3d 737, 749 (9th Cir. 2008) (addressing reconsideration under Rule 60(b)). In seeking
21   reconsideration under Rule 60, the moving party “must demonstrate both injury and

22   circumstances beyond his control.” Harvest, 531 F.3d at 749 (internal quotation marks and

23   citation omitted).

24          “A motion for reconsideration should not be granted, absent highly unusual

25   circumstances, unless the district court is presented with newly discovered evidence, committed

26   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to
27   raise arguments or present evidence for the first time when they could reasonably have been

28   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571
                                                        2
 1   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

 2   original). Further, Local Rule 230(j) requires, in relevant part, that a movant show “what new or

 3   different facts or circumstances are claimed to exist which did not exist or were not shown”

 4   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were

 5   not shown” at the time the substance of the order which is objected to was considered.

 6                                                DISCUSSION

 7           Petitioner moves for reconsideration of the court’s November 7, 2019 order (Doc. No. 21)

 8   dismissing his petition for a writ of federal habeas corpus with prejudice. (Doc. No. 23.)

 9           First, petitioner contends that the court was mistaken when it determined that he had failed

10   to exhaust his claims by first presenting them to the state’s highest court, and he asserts that this is

11   the kind of oversight that Rule 60 is designed to correct. (Doc. No. 23 at 1.) Petitioner has

12   attached a copy of the “filed” stamped copy of his habeas application to the California Supreme

13   Court bearing case number S251968, which was filed with the Clerk of the California Supreme

14   Court on October 15, 2018. (Doc. No. 23 at 1.)

15           Contrary to petitioner’s assertion, the court’s determination that petitioner had failed to

16   exhaust his claims by first presenting them to the state’s highest court was not based on a mistake or

17   oversight by the court in not considering the fact that he filed a state habeas petition with the

18   California Supreme Court. In fact, the findings and recommendations, which the court adopted in full

19   in its November 7, 2019 order, referenced petitioner’s state habeas application. (See Doc. No. 20

20   at 2) (“[Petitioner] filed another habeas petition in the California Supreme Court on October 15,
21   2018, and that petition was denied on March 13, 2019.”). However, despite filing his habeas

22   applications in the California Court of Appeal and the California Supreme Court, petitioner did not

23   properly present his claims because, as the California Court of Appeal explained in its order denying

24   petitioner’s application without prejudice, “[he] failed to show that he exhausted his remedy of filing

25   a petition for writ of habeas corpus in the superior court.” (See Doc. No. 20 at 2 (emphasis added).)

26   Thus, the court finds that there was no error or mistake in the its order dismissing petitioner’s habeas

27   petition on the grounds that he failed to exhaust his claims by first properly presenting them to the

28   state’s highest court.
                                                         3
 1          Second, and more importantly, without any supporting evidence or argument, petitioner

 2   asserts in conclusory fashion that the constitutional violations he asserted in his federal habeas

 3   petition are cognizable habeas claims and he should not have been denied habeas relief. (Doc.

 4   No. 23 at 1.) Petitioner had asserted three grounds for federal habeas relief in his petition filed

 5   with this court: (1) the trial court abused its discretion and violated petitioner’s due process rights

 6   under the Fourteenth Amendment of the United States Constitution when it relieved counsel

 7   without just cause; (2) ineffective assistance of counsel in violation of the Sixth Amendment of

 8   the United States Constitution; and (3) actual innocence of 1st degree murder due to dementia,

 9   lack of deliberation and thus factual innocence. (Doc. No. 23 at 5, 7, 8.)

10          While not entirely clear from petitioner’s motion for reconsideration, to the extent

11   petitioner believes that this court did not consider the merits of his federal habeas claim after

12   determining that he had failed to exhaust his claims, petitioner is mistaken. Pursuant to 28 U.S.C.

13   § 2254(b)(2), the court considered the merits of each of petitioner’s asserted grounds and denied

14   petitioner’s application for federal habeas relief on the merits and with prejudice

15   “notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the

16   State.” (Doc. No. 20 at 9, 11.) Petitioner has not provided the court with any basis that would

17   warrant reconsideration of its prior ruling.

18                                             CONCLUSION

19          Because petitioner has not demonstrated that the court’s prior order was erroneous in any

20   respect, the court finds no basis to grant the requested relief. Petitioner’s motion for
21   reconsideration (Doc. No. 23) is therefore denied.

22   IT IS SO ORDERED.
23
        Dated:     March 30, 2020
24                                                         UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       4
